[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                       _____________________________

                                No. 10-12521               FILED
                            Non-Argument Calendar U.S. COURT  OF APPEALS
                       _____________________________ ELEVENTH CIRCUIT
                                                            JAN 27, 2012
                                                             JOHN LEY
                     D. C. Docket No. 1:09-cv-00899-TWT
                                                              CLERK



SUSAN PORTER,
DAMINGA PORTER,

                                                          Plaintiffs-Appellants,

      versus

RICKY L. JEWELL,
in his individual and
official capacity as City
of McDonough police officer,
PRESTON DORSEY,
in his individual and
official capacity as City of McDonough police chief,

                                                       Defendants-Appellees.

               _________________________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
               _________________________________________

                               (January 27, 2012)
Before EDMONDSON, WILSON, and BLACK, Circuit Judges.

PER CURIAM:

       Susan Porter,1 proceeding pro se, appeals the district court’s grant of

summary judgment in favor of Officer Ricky Jewell, Chief Preston Dorsey, and the

City of McDonough, Georgia (“City”)2 in her 42 U.S.C. § 1983 lawsuit. No

reversible error has been shown; we affirm.

       Porter’s complaint arose from the following series of events. Porter’s

brother told Officer Jewell, an officer in the City’s police force, that he was

concerned about his niece’s well being because he suspected that Porter was living

with a convicted child molester. Upon the brother’s request, Officer Jewell visited

Porter’s apartment to do a “welfare check,” but the Officer left when no one

answered the door.

       Later that day, after Porter called the police department, Officer Jewell and

another officer returned to the apartment. Porter opened the door and denied that

  1
    Daminga Porter, Susan Porter’s minor daughter, was also a plaintiff in this case and appeals the
district court’s order. Because Daminga’s appellate arguments are the same as her mother’s, we will
not address them separately and our analysis of Porter’s claims applies with equal force to Daminga.

   2
    Although Porter did not name the City in her complaint, when an officer of the government is
sued in his official capacity -- as in this case -- and “the government entity receives notice and an
opportunity to respond, an official-capacity suit is, in all respects other than name, to be treated as
a suit against the entity.” Kentucky v. Graham, 105 S.Ct. 3099, 3105 (1985). Because the district
court treated the City as a party and granted summary judgment in the City’s favor, Porter is entitled
to challenge that decision on appeal.

                                                  2
she was living with a man. Although she invited the officers to inspect the

apartment, the officers did not enter. The parties dispute what happened next.

According to Porter, she closed the door; and Officer Jewell began banging on and

kicking the door and continued for several minutes. Porter was then unable to

open the door after the officers left because the door’s deadbolt and doorframe

were cracked. Porter and her daughter were confined in the apartment for one

hour before the apartment complex’s maintenance worker arrived to repair the

door. Porter reported the incident to the police department; but, after a brief

investigation, Chief Dorsey concluded that the matter did not warrant an internal

affairs investigation.

       Porter filed a civil rights complaint against Officer Jewell and Chief Dorsey,

in their individual and official capacities, pursuant to section 1983. She alleged

that when Officer Jewell damaged her door, he interfered with her possessory

interest in her apartment and restrained her movement, in violation of the Fourth

Amendment.3 She also contended that Chief Dorsey, who was Officer Jewell’s

supervisor, was liable for Officer Jewell’s conduct because he failed to provide

proper training and discipline. Because Porter sued both officers in their official


  3
    Porter also alleged a Fourteenth Amendment due process violation. Because she does not raise
that claim on appeal, she has abandoned it. See Irwin v. Hawk, 40 F.3d 347, 347 n.1 (11th Cir.
1994).

                                               3
capacities, the district court construed the complaint as asserting a municipal

liability claim against the City. The officers and the City filed a motion for

summary judgment which the district court granted.

      We review a district court’s grant of summary judgment de novo, and we

view the evidence and all reasonable factual inferences in the light most favorable

to the nonmoving party. Skop v. City of Atlanta, 485 F.3d 1130, 1136 (11th Cir.

2007). “Summary judgment is appropriate if the evidence establishes ‘no genuine

issue as to any material fact and that the moving party is entitled to judgment as a

matter of law.’” McCormick v. City of Fort Lauderdale, 333 F.3d 1234, 1243

(11th Cir. 2003). We construe liberally pro se pleadings. Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      Qualified immunity shields a government official sued in his individual

capacity from liability for section 1983 claims if the official’s conduct did not

“violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Jordan v. Doe, 38 F.3d 1559, 1565 (11th Cir. 1994).

Once an officer establishes that “he was acting within the scope of his

discretionary authority when the allegedly wrongful acts occurred,” the burden

shifts to the plaintiff to show that (1) the facts, as alleged and viewed in the light




                                           4
most favorable to the plaintiff, establish a constitutional violation and (2) the

constitutional right violated clearly was already established. Id.

      The Fourth Amendment protects people “against unreasonable searches and

seizures.” U.S. Const. amend. IV. A “seizure” of property under the Fourth

Amendment “occurs when ‘there is some meaningful interference with an

individual’s possessory interests in that property.’” Soldal v. Cook Cnty., Ill., 113

S.Ct. 538, 543 (1992).

      The Constitution, however, “is not concerned” with de minimis violations.

Ingraham v. Wright, 97 S.Ct. 1401, 1414 (1977); see also United States v.

Hernandez, 418 F.3d 1206, 1212 n.7 (11th Cir. 2005) (stating that “[o]f trifles the

law does not concern itself: De minimis non curat lex”); United States v. Purcell,

236 F.3d 1274, 1279 (11th Cir. 2001) (concluding that a de minimis delay during a

traffic stop did not violate the Fourth Amendment); Nolin v. Isbell, 207 F.3d 1253,

1257 (11th Cir. 2000) (stating that “the application of de minimis force, without

more, will not support a claim for excessive force in violation of the Fourth

Amendment”). Although we have not addressed the amount of property damage

required to constitute a “seizure” of that property under the Fourth Amendment,

we are convinced -- based on our decisions in these other contexts -- that a de




                                           5
minimis amount of damage does not rise to the level of a Fourth Amendment

violation.

      Viewing the facts in the light most favorable to Porter, Officer Jewell

banged on and kicked her apartment door several times unprovoked, cracking the

doorframe and damaging the deadbolt. Officer Jewell did not, however, kick the

door down or permanently destroy the door. Thus, at most, the damage was only a

temporary deprivation of Porter’s possessory interests. Cf. United States v.

Jacobsen, 104 S.Ct. 1652, 1662 (1984) (concluding that a field test of suspected

drugs “did affect respondents’ possessory interests protected by the [Fourth]

Amendment, since by destroying a quantity of the powder it converted what had

been only a temporary deprivation of possessory interests into a permanent one.”).

Moreover, because this damage was relatively minor and was able to be repaired

within an hour, we agree with the district court’s conclusion that the damage was

de minimis. Thus, there was no “meaningful interference” with Porter’s

possessory interests and no “seizure” of property within the meaning of the Fourth

Amendment. See Soldal, 113 S.Ct. at 543.




                                         6
       Officer Jewell’s conduct also did not result in a “seizure” of Porter and her

daughter under the Fourth Amendment.4 An officer “seizes” a person for purposes

of the Fourth Amendment when he “restrains the freedom of a person to walk

away.” Brower v. Cnty. of Inyo, 109 S.Ct. 1378, 1380 (1989). “Violation of the

Fourth Amendment requires an intentional acquisition of physical control.” Id. at

1381. Thus, a Fourth Amendment seizure occurs “only when there is a

governmental termination of freedom of movement through means intentionally

applied.” Id. (emphasis in original).

       The evidence, viewed in the light most favorable to Porter, indicates that

Officer Jewell damaged Porter’s door in such a way that Porter and her daughter

were unable to exit. Nothing in the record evidences that Officer Jewell intended

to trap Porter inside. In fact, one would expect that banging and kicking a door

would result in the door being forced open, not forced closed. Because Officer

Jewell did not restrain Porter or her daughter “through means intentionally

applied,” there was no “seizure” of persons under the Fourth Amendment.

       Because Porter failed to establish that Officer Jewell’s conduct resulted in a

constitutional violation, Officer Jewell was entitled to qualified immunity. See


   4
     Although it is not clear whether this claim was addressed below, we may affirm a grant of
summary judgment for any reason supported by the record. See Bircoll v. Miami-Dade County, 480
F.3d 1072, 1088 n.21 (11th Cir. 2007).

                                              7
Jordan, 38 F.3d at 1565. And Porter’s claims against Chief Dorsey and the City --

based on their liability for Officer Jewell’s alleged constitutional violation -- also

must fail.

      AFFIRMED.




                                           8